Citation Nr: 1401043	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a blood disease, to porphyria and hereditary coproporphyria, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of the proceeding is of record.  

By way of a March 2012 Board determination, these issues were remanded to the RO for further evidentiary development.  

A review of Virtual VA reveals CAPRI records that are pertinent to the present appeal.  A review of the Veterans Benefits Management System (VBMS) reveals no pertinent documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but remand is necessary to ensure a complete record exists prior to adjudication of the claims on the merits.  In this instance, the Board directs the RO/AMC to obtain addendum medical opinions for both of the bilateral hearing loss and blood disorder issues based upon the previous April 2012 VA audiology and hematology examinations.  

After reviewing the examinations reports, the Board seeks a clarifying medical opinion from the respective examiners to address follow-up questions.

Concerning the April 2012 VA audiology examination, the examiner concluded that he could not provide an opinion as to the etiology without resort to speculation.  The Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  The examiner's rationale for this conclusion was that the enlistment examination revealed normal hearing and there was no other audiological information.  In Hensley v. Brown, the Court explained that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  5 Vet. App. 155, 159-60 (1993).  In other words, a claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service." Id.; see 38 C.F.R. § 3.303(d).  Additionally, in this case, subsequent to this examination, the Veteran submitted audiograms from 2008, 2009, and 2010.  The Board also notes VA treatment records include audiograms from 2004.  In light of the above, an addendum opinion is required.

Concerning the primary finding of hereditary coproporphyria by the April 2012 VA examiner, which he explained was a hereditary condition due to a chromosomal abnormality, the question then becomes whether this diagnosis is considered a congenital defect (versus a disease).  This is significant because the Court has held that the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).

If it is determined that the Veteran has a congenital defect, the question becomes whether this defect was subject to a superimposed disease or injury in service, thereby resulting in additional disability.  If so, service connection may be warranted for the resulting disability.  See VAOPGCPREC 82-90 (July 18, 1990).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain an addendum opinion from the same VA audiologist who conducted the April 2012 VA audiological examination in connection with the hearing loss disability claim, if possible.  If the audiologist is not available, obtain an addendum opinion from another qualified audiologist for the purpose of determining the likely etiology of the bilateral hearing loss disability.  The claims folder (including access to electronic files) should be made available to the reviewing examiner.  

The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) or less likely than not (that is, a probability less than 50 percent) that the current hearing loss disability had its origin in service or is in any way related to the Veteran's service, to include in-service noise exposure.  

The examiner should specifically consider the Veteran's reports of noise exposure while serving as a wheel vehicle mechanic.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2. The RO/AMC should obtain another addendum opinion from the same VA physician who conducted the April 2012 VA hematological examination and completed the Disability Benefits Questionnaire (DBQ) in connection with the blood disorder claim, if possible.  If the same physician is not available, obtain an addendum opinion from another qualified physician for the purpose of determining the likely etiology of the hereditary coproporphyria (April 2012 VA examination) and porphyria (July 2012 VA CAPRI record).  The claims folder (including access to electronic files) should be made available to the reviewing physician.  Please address the following questions:

a. Is the diagnosed hereditary coproporphyria and porphyria considered to be congenital "diseases" or congenital "defects"?  

To assist the examiner, the Board notes that, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  

b. If a congenital disease is found, the examiner should then render an opinion as to whether it is at least as likely as not (a 50 % or greater probability) that it was aggravated by his period of active service, including exposure to herbicides?  The examiner should comment upon the April 2008 opinion of a VA physician suggesting a relationship to herbicides.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  

c. If a congenital defect is found, state whether it was subject to a superimposed disease or injury in service.  If so, please identify the superimposed disease or injury.  

d. If hereditary coproporphyria and porphyria are not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 % or greater probability) that the disorders manifested in service or are otherwise related to his military service, including exposure to herbicides.

Again, a clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


